Notice of Allowance
Response to Amendment

	Claim 1 has been amended as requested in the after-final response filed on January 19, 2021. Following the amendment, claims 1, 5, 11-13 and 19 are pending in the instant application.

	Claims 1, 5, 11-13 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as currently amended, the invention of the claims is novel and non-obvious.  There is nothing within the art that teaches or suggests a method comprising detecting autoantibodies that bind to the sequence of SEQ ID NO:4, SEQ ID NO: 26, SEQ ID NO: 28 or variants as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649